Title: From Thomas Jefferson to James Monroe, 3 September 1802
From: Jefferson, Thomas
To: Monroe, James


          
            Th: Jefferson To Governor Monroe.
            MonticelloSep. 3. 1802.
          
          Reynolds, collector of York, is dead, and Wm. Carey of that place is recommended very strongly by mr Shields. tho’ I have great confidence in mr Shields’s recommendation, yet as the best men some times see characters thro’ the false medium of friendship I pray you to make what enquiry you can in Richmond & communicate it to me. Accept assurances of my constant & affectionate esteem & respect.
          
            Th: Jefferson
          
        